                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    AQUEOS CORPORATION, a California                   CASE NO. C18-1694-JCC
      corporation,
10
                                                         MINUTE ORDER
11                          Plaintiff,
             v.
12
      OS3, S de R.L. de CV, a Mexican variable
13    capital limited liability company,
14                          Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to continue trial and
19   related case management dates. (Dkt. No. 21.) Having considered the motion and the relevant
20   record, the Court hereby GRANTS the motion and ORDERS that:
21          1. The jury trial is continued to May 26, 2020;
22          2. Pre-trial orders must be filed by May 16, 2020;
23          3. The 39.1 mediation must be completed by October 4, 2019 (no change);
24          4. Trial briefs must be submitted by May 22, 2020;
25          5. Proposed voir dire/jury instructions must be submitted by May 22, 2020;
26          6. Discovery must be completed by January 27, 2020;

     MINUTE ORDER
     C18-1694-JCC
     PAGE - 1
 1        7. Dispositive motions must be filed by February 26, 2020.

 2        DATED this 16th day of September 2019.

 3                                                     William M. McCool
                                                       Clerk of Court
 4
                                                       s/Tomas Hernandez
 5
                                                       Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1694-JCC
     PAGE - 2
